DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17 recites “…the characteristic of the surrounding environment satisfies a criterion…”. The metes and bounds of “satisfies a criterion” is not clearly and precisely defined. 
Claims 2-12, 14-16 and 18-20 are also affected.






Claims 1-20 are allowed over prior arts:
Li et al (US 2019/0137610) disclose, see paragraph 20, LIDAR emits laser pulses to  determine distance to an object or surface by measuring time delay between transmission of a pulse and detection of a respective reflected light signal. The LIDAR may be configured to provide to the autonomous vehicle computing device intensity values of the light or laser reflected off the obstacles that may be indicative of a surface type of a given object. Based on such information, the autonomous vehicle computing device may be configured to identify the objects  and characteristics of the objects such as type of the object, size, speed, whether the object is a traffic sign with a retroreflective surface, etc.

Nix (US 2018/0284779) teach, see paragraph 20 LIDAR system can emits beams of light of a specified wavelength, and can detect the reflection of such wavelengths of light from various objects. Information that describes the location of static and/or non-static objects (e.g., lane markings, pedestrians, vehicles) within the surrounding environment of the autonomous vehicle can be obtained. LIDAR system can measure distances by measuring the Time of Flight (TOF) that it takes a laser pulse to travel from the emitter to an object and back to a detector, calculating the distance from the known speed of light. 

Akiyama (US 20170261612) teaches, se abstract, an optical distance measuring system includes a multi-wavelength pulse light source configured to generate a plurality of light pulses of different wavelengths and repeat a cycle in which the light pulse is generated while sequentially changing the wavelength thereof; a scan device configured to scan the light pulses; a wavelength-selectable light receiver configured to receive reflection light of the plurality of light pulses of difference wavelengths from a target and generate a light receiving signal that corresponds to each of the plurality of different wavelengths; and a processor configured to detect time from the generation of each of the plurality of light pulses of different wavelengths in the multi-wavelength pulse light source to the generation of the light receiving signal of a corresponding wavelength which is generated in predetermined time and calculate a distance to the target in a scanning direction from the detected time.
	The prior arts do not teach or suggest the claimed in response to a determinization that the characteristic of the surrounding environment satisfies a criterion, configuring the one or more light emitters to transmit light beams of different wavelengths sequentially into the surrounding environment for measuring distances to one or more objects in the surrounding environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484